Citation Nr: 0013179	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  99-02 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability 
as secondary to a service-connected disability of rib 
resection and amputation of one half of the left scapula.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from November 1945 to 
February 1951.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan. 

Following certification of the veteran's appeal to the Board 
in July 1999, the veteran submitted additional medical 
evidence.  The veteran also submitted a waiver of RO review 
of the newly submitted evidence.  Accordingly, the additional 
evidence has been considered by the Board in this decision.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
a low back disability as secondary to service-connected 
disability of rib resection and amputation of one half of the 
left scapula is plausible.


CONCLUSION OF LAW

The claim for entitlement to service connection for a low 
back disability as secondary to a service-connected 
disability of rib resection and amputation of one half of the 
left scapula is well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has submitted a July 1999 letter from James D. 
Bash, D.O.  Dr. Bash stated that he believed that the 
veteran's posture was altered by surgery on his ribs.   It is 
further Dr. Bash's opinion that, as a result, the veteran 
carried his upper body in an unnatural attitude, placing 
undue pressure on his lower back, resulting in his present 
back disability.  Since there is medical evidence that the 
veteran has a low back disability that is related to a 
service-connected disability, the veteran's claim for service 
connection for a back disability as secondary to service-
connected disability of rib resection and amputation of one 
half of the left scapula is well grounded.


ORDER

The claim of entitlement to service connection for a back 
disability as secondary to service-connected disability of 
rib resection and amputation of one half of the left scapula 
is well grounded.


REMAND

The record contains a December 1997 VA examination in which 
the examiner diagnosed lower back pain secondary to 
degenerative disc disease of the spine.  The examiner then 
stated that it was his opinion that the veteran's 
degenerative disc disease of the spine was not etiologically 
related to the veteran's rib resection.

As noted above, the Dr. Bash's July 1999 letter stated that 
it was his opinion that the veteran's back disability 
resulted from the veteran's service-connected tuberculosis 
treatment which included surgery of the ribs and left 
scapula.  Dr. Bash went on to give his reasoning as to why 
there was a cause and effect relationship.  Neither of the 
conflicting medical opinions as to whether or not the 
veteran's current low back disability is related to service-
connected disability reflects consideration of the other.  
Hence, the Board is of an opinion that further medical 
examination is necessary for reconciliation of the opposing 
opinions.

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

1.  The RO should contact the veteran and 
request that he submit information 
concerning any additional VA and private 
medical treatment he has received for his 
low back disability.  The RO must take the 
appropriate action to attempt to obtain 
copies of all identified medical records 
which are not already in the veteran's 
claims file.  

2.  Following completion of the above 
development, the veteran should be afforded 
a VA examination of his spine by a board of 
two orthopedists.  The VA examiners must be 
provided the veteran's claims file and 
review the veteran's medical history, as 
well as opposing medical opinions as to 
etiology of current back disability, prior 
to examining the veteran.  The examiners 
are requested to provide an opinion as to 
whether it is at least as likely as not 
that any current low back disability is 
etiologically related to, or aggravated by, 
the veteran's service-connected disability 
of rib resection and amputation of one half 
of the left scapula.

3.  Then, the RO should readjudicate the 
veteran's claim, including consideration of 
whether there is aggravation of a low back 
disability proximately due to or the result 
of a service-connected condition.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  If 
the benefit sought on appeal is not granted 
to the veteran's satisfaction, or if a 
timely notice of disagreement is received 
with respect to any other matter, the RO 
should issue a supplemental statement of 
the case for all issues in appellate status 
and inform the veteran of any issue with 
respect to which further action is required 
to perfect an appeal.  The veteran should 
then be provided an appropriate opportunity 
to respond.


Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

 



